DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 6, filed January 5, 2021, with respect to the 112 rejection and double patenting rejections have been fully considered and are persuasive.  The rejection of October 6, 2020 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1  have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-9, 12-15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jan (US 2014/0103469) in view of Chepulskyy (US 2013/0177781) in further view of Hsieh (US 2014/0185182).	Claim 1, Jan discloses (Fig. 1) a method of fabricating a magnetic tunneling junction (MTJ) element (MTJ, Para [0029]), comprising:10, substrate, Para [0029])	forming a reference layer (23, reference layer, Para [0029]) on the substrate (23 formed on 10);	forming a tunnel barrier layer (33, tunnel barrier layer, Para [0031]) on the reference layer (33 on 23); 	forming a free layer (34, free layer, Para [0034]) on the tunnel barrier layer (34 on 33); and	forming a composite capping layer (35, capping layer may be composite Ru/Ta/Ru, Para [0035]) on the free layer (35 on 34), wherein the composite capping layer comprises a light-element sink layer (35 may consist of Ta which may function as light-element sink layer consistent with the specification, Para [0035]), a diffusion-stop layer or combinations thereof,  wherein the composite capping layer is in direct contact with the free layer and forms a first interface with the free layer (35 is in direct contact with 34 and creates a first interface), wherein the composite capping layer is in direct contact with a top electrode and forms a second interface with the top electrode (top electrode (not shown) may be formed on 35 where it would form a second interface, Para [0049]),  wherein the reference layer, the tunnel barrier layer, the free layer, and the composite capping layer constitute an MTJ stack (MTJ formed of stack of 23/33/34/35, Para [0029]).	Jan does not explicitly disclose the capping layer comprises an amorphous layer, and wherein the top electrode is a ruthenium top electrode having a hexagonal close packed (hcp) crystalline structure.	However, Chepulskyy discloses a composite capping layer for a magnetic element may comprise an amorphous layer (Para [0047]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the amorphous layer of Chepulskyy as it can help improver perpendicular and interfacial properties of the stack (Chepulskyy, Para [0047]).	Furthermore, Hsieh discloses a first electrode may consist of a ruthenium with an hcp structure Claim 8, Jan in view of Chepulskyy and Hsieh discloses the method according to claim 1.	Jan in view of Chepulskyy and Hsieh does not explicitly disclose wherein the light-element sink layer is made of metals having ability of absorbing light elements diffused from the free layer.	However, Jan discloses a layer with the same material (35 may consist of Ta, Para [0035], which) as the instant application spec (see Jan, Para [0035]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date that the Ta of Jan would have the light absorbing properties as it is one of the listed materials (see Claim 9 below).	Claim 9, Jan in view of Chepulskyy and Hsieh discloses the method according to claim 8.	Jan discloses wherein the light-element sink layer comprises non-magnetic metals including Ta, Ti or Zr or magnetic materials including Fe or its alloys (35 may consist of Ta, Para [0035]).	Claim 12, Jan in view of Chepulskyy and Hsieh discloses the method according to claim 1.	Jan discloses wherein the tunnel barrier layer comprises an insulator comprising MgO, Al0x, MgAlO, MgZnO, HfO, or any combination thereof. (33 may be MgO, Para [0031]).	Claim 13, Jan in view of Chepulskyy and Hsieh discloses the method according to claim 1.	Jan discloses wherein the free layer comprises Fe, Co, B, Ni, or any combination thereof (34 may be CoFeB or CoFe, Para [0034]).	Claim 14, Jan in view of Chepulskyy and Hsieh discloses the method according to claim 1.	Jan discloses wherein the reference layer comprises a magnetic material comprising Co and Fe (23 is magnetic and may be (CoFe/Ni)n , Para [0032]).Claim 15, Jan in view of Chepulskyy and Hsieh discloses the method according to claim 1.	Jan discloses wherein the reference layer comprises CoFeB, CoFeBTi, CoFeBZr, CoFeBHf, CoFeBV, CoFeB Ta, CoFeBCr, CoFeNi, CoFeTi, CoFeZr, CoFeHf, CoFeV, CoFeNb, CoFeTa, CoFeCr, CoFeMo, CoFeW, CoFeAl, CoFeSi, CoFeGe, CoFeP, or any combination thereof (23 may be an alloy of Co, FE, and Ni, Para [0032]).	Claim 17, Jan in view of Chepulskyy and Hsieh discloses the method according to claim 1.	Jan discloses (Fig. 1) wherein the reference layer is disposed on (23 is on 10) a bottom electrode (10, substrate which may be the bottom electrode, Para [0029]) comprising NiCr, Ru, Cu, Ta, TaN, Ti, TiN, or any combination thereof (10 may be Ta, Para [0029]).
Claim 18, Jan in view of Chepulskyy and Hsieh discloses the method according to claim 1.	Jan discloses (Fig. 1) further comprising: 	forming a spacer layer (20, lower layer, under broadest reasonable interpretation (BRI) is considered spacing 10 from the rest of the stack) on the substrate (20 is on 10); and 	forming a seed layer (21, upper layer of seed layer 22, Para [0021]) on the spacer layer (21 is on 20).	Claim 19, Jan in view of Chepulskyy and Hsieh discloses the method according to claim 1.	Jan discloses (Fig. 1) wherein the spacer layer comprises a non-magnetic material comprising TiN, Ti, TaN, or Ta (20 may be Ta or TaN, Para [0029]).	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jan (US 2014/0103469) in view of Chepulskyy (US 2013/0177781) in view of Hsieh (US 2014/0185182) in further view of Ranjan (US 2013/0088914).	Claim 3, Jan in view of Chepulskyy and Hsieh discloses the method according to claim 1.	Jan in view of Chepulskyy and Hsieh does not explicitly disclose wherein the composite capping layer is in direct contact with a non-magnetic layer of the free layer.28, cap layer, Para [0062]) is in direct contact (28 contacts 26) with a non-magnetic layer of the free layer (26, graded free layer is made of nonmagnetic compounds, Para [0067]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the graded free layer of Ranjan as it lowers switching current and is scalable (Ranjan, Para [0067]).	Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jan (US 2014/0103469) in view of Chepulskyy (US 2013/0177781) in view of Hsieh (US 2014/0185182) in further view of Huai (US Pat. No. 7,760,474).	Claim 4, Jan in view of Chepulskyy and Hsieh discloses the method according to claim 1.	Jan in view of Chepulskyy and Hsieh does not explicitly disclose wherein the composite capping layer is in direct contact with a cap layer of the free layer.	However, Huai discloses (Fig. 3) capping layer (270, capping layer(s), Col. 6, lines: 10-25) is in direct contact (270 is in direct contact with 260/250/240) with a cap layer (260/250/240, second pinning layer/pinned layer/second barrier layer, Col. 6, lines: 10-25, under broadest reasonable interpretation may be considered a cap layer of 230)  of a free layer (230, free layer, Col. 6, lines: 10-25).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the structure of the MTJ of Huai as it has improved magnetoresistance and thermal stability (Huai, Col. 7, lines: 50-56).	Claim 5, Jan in view of Chepulskyy, Hsieh, and Huai discloses the method according to claim 4.	Huai discloses (Fig. 3) wherein the cap layer (260/250/240) of the free layer (230) comprises MgO (240 included MgO, Col. 6, lines: 59-62).	Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jan (US 2014/0103469) in view of Chepulskyy (US 2013/0177781) in view of Hsieh (US 2014/0185182) in further view of Yang (US 2014/0154529).	Claim 6, Jan in view of Chepulskyy and Hsieh discloses the method according to claim 1.	Jan in view of Chepulskyy and Hsieh does not explicitly disclose wherein the amorphous layer is made of metals having amorphous structure and has a thickness of about 0.1 nm to 5.0 nm.	However, Yang discloses (Fig. 2) a cap layer (160, amorphous cap layer, Para [0022]) made up of metals (160 can be titanium, tantalum, ruthenium, Para [0022]) with a thickness less than 2 nm (160 is less than 20 angstroms, Para [0022]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, the result effective variable of layer thickness (result effective at least insofar as the thickness affects the total size of the MTJ and the layer’s properties). in order to optimize the functionality of the device (see MPEP §2144.05).  Further, the specification contains no disclosure of either the critical nature of the claimed thickness or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).	Claim 7, Jan in view of Chepulskyy, Hsieh, and Yang discloses the method according to claim 6.	Chepulskyy discloses wherein the amorphous layer comprises non-magnetic metals including Ta, Ti or Al, magnetic metals including CoFeB, FeB or CoB, or oxides including AlO, MgO, TaCh or RuO (capping layer can be amorphous Ta, Ti, Al, Para [0047]).	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jan (US 2014/0103469) in view of Chepulskyy (US 2013/0177781) in view of Hsieh (US 2014/0185182) in further view of Guo (US 2016/0072054).	Claim 16, Jan in view of Chepulskyy and Hsieh discloses the method according to claim 1.	Jan in view of Chepulskyy and Hsieh does not explicitly disclose wherein the reference layer Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jan (US 2014/0103469) in view of Chepulskyy (US 2013/0177781) in view of Hsieh (US 2014/0185182) in further view of Lin (US 2020/0006425).	Claim 20, Jan in view of Chepulskyy and Hsieh discloses the method according to claim 1.	Jan in view of Chepulskyy does not explicitly disclose wherein the seed layer comprises NiCr, NiFe, Pt, Ru, or NiFeCr.	However, Lin discloses (Fig. 1) a spacer layer (108, buffer layer, Para [0018]) on a substrate (106/107, bottom electrode/first metal wire may be considered substrate, Para [0016]), and a seed layer (110, seed layer, Para [0034]) on the spacer layer (110 on 108) wherein the seed layer comprises NiCr, NiFe, Pt, Ru, or NiFeCr  (110 may be ruthenium, Para [0027]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to  apply the ruthenium seed layer of Lin as it ensures proper crystalline growth of the MTJ stack (Lin, Para [0014]).	 Claims 1, and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jan (US 2014/0103469) in view of Horng (US 2006/0208296) in further view of Hsieh (US 2014/0185182).	Claim 1, Jan discloses (Fig. 1) a method of fabricating a magnetic tunneling junction (MTJ) element (MTJ, Para [0029]), comprising:10, substrate, Para [0029])	forming a reference layer (23, reference layer, Para [0029]) on the substrate (23 formed on 10);	forming a tunnel barrier layer (33, tunnel barrier layer, Para [0031]) on the reference layer (33 on 23); 	forming a free layer (34, free layer, Para [0034]) on the tunnel barrier layer (34 on 33); and	forming a composite capping layer (35, capping layer may be composite Ru/Ta/Ru, Para [0035]), wherein the composite capping layer is in direct contact with the free layer and forms a first interface with the free layer (35 is in direct contact with 34 and creates a first interface), wherein the composite capping layer is in direct contact with a top electrode and forms a second interface with the top electrode (top electrode (not shown) may be formed on 35 where it would form a second interface, Para [0049]),  wherein the reference layer, the tunnel barrier layer, the free layer, and the composite capping layer constitute an MTJ stack (MTJ formed of stack of 23/33/34/35, Para [0029]).	Jan does not explicitly disclose the capping layer comprises a diffusion-stop layer, and wherein the top electrode is a ruthenium top electrode having a hexagonal close packed (hcp) crystalline structure.	However, Horng discloses (Fig. 11) a composite capping layer (51, capping layer may be Ru/Ta/Tu, Para [0061]) comprises a diffusion-stop layer (lower Ru acts as diffusion barrier, Para [0061]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the diffusion barrier layer of Horng as it can help prevent diffusion of the free layer (Horng, Para [0061]).	Furthermore, Hsieh discloses a first electrode may consist of a ruthenium with an hcp structure (Para [0017]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the Ru HCP of Hsieh as it is a suitable substitute for electrode material (Hsieh, Para [0017]), Claim 10, Jan in view of Horng and Hsieh discloses the method according to claim 1.	Jan in view of Horng and Hsieh does not explicitly disclose wherein the diffusion-stop layer is made of materials having low mobility at high temperature of above 400°C.	However, Horng discloses a diffusion barrier layer made with the same material (i.e. ruthenium) as the instant application spec (See Horng, Para [0061]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date that the ruthenium of Horng would have the properties as it is one of the listed materials (see Claim 14 below).	Claim 11, Jan in view of Horng and Hsieh discloses the method according to claim 10.	Horng discloses wherein the diffusion-stop layer comprises non-magnetic metals including Ru, Mo, W or alloys thereof, or oxides including MgO, TaO, AlO (lower Ru acts as diffusion barrier, Para [0061]).
Claims 21 and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jan (US 2014/0103469) in view of Horng (US 2006/0208296) in view of Hsieh (US 2014/0185182) in further view of Hashemi (US 2020/0295256).	Claim 21, Jan in view of Horng and Hsieh discloses the method according to claim 1.	Jan in view of Horng and Hsieh does not explicitly disclose further comprising: forming a hard mask layer on the MTJ stack; and subjecting the MTJ stack to an etching process to thereby form a cylindrical MTJ element.	However, Hashemi discloses (Figs. 4A-6A) forming a hard mask layer (34, patterned mask, Para [0055]) on (34 is on 22) an MTJ stack (22, MTJ material stack, Para [0055]); and 	subjecting the MTJ stack to an etching process to thereby form a cylindrical MTJ element (ion beam etch process is used to form pillar 22P which may be cylindrical, Para [0055]).Claim 23, Jan in view of Horng, Hsieh, and Hashemi discloses the method according to claim 21.	Hashemi discloses wherein the etching process comprises an ion beam etching (IBE) process or a reactive ion etching (RIE) process (ion beam etch process is used to form pillar 22P, Para [0055]).	Claim 24, Jan in view of Horng, Hsieh, and Hashemi discloses the method according to claim 21.	Hashemi discloses (Fig. 6A) forming an encapsulation layer (36, passivation material spacer, Para [0060]) to conformally cover the cylindrical MTJ element (36 conformally covers 22P of Fig. 5A).
Claim 25, Jan in view of Horng, Hsieh, and Hashemi discloses the method according to claim 24.	Hashemi discloses (Fig. 6A)  wherein the encapsulation layer comprises a SiN layer (36 may be silicon nitride, Para [0060]).	Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jan (US 2014/0103469) in view of Horng (US 2006/0208296) in view of Hsieh (US 2014/0185182) in view of Hashemi (US 2020/0295256) in further view of Doczy (US 2018/0248116).	Claim 22, Jan in view of Horng, Hsieh, and Hashemi discloses the method according to claim 21.	Jan in view of Horng, Hsieh, and Hashemi does not explicitly disclose wherein the hard mask layer comprises Ru.	However, Doczy discloses (Fig. 2G) using a hard mask layer (207, mask, Para [0047]) comprising Ru (207 may be hard mask comprising ruthenium, Para [0047]) to etch a magnetic stack (Para [0045] –[0046]).	 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the ruthenium mask of Doczy as it a suitable material as a mask for etching (Doczy, Para [0047]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Horng (US Pat. No. 6,396,671) discloses utilizing HCP ruthenium for a free layer (Abstract).	Fuke (US 2005/0201020) discloses utilizing ruthenium HCP as ca p layer to improve MR value (Para [0049]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819                                                                                                                                                                                                        


/G.G.R/Examiner, Art Unit 2819